Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 2/11/2019.  Accordingly, claims 1- 20 are pending.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 20—in particular Independent claims 1, 17 & 20—are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving, converting, selecting, calculating, querying and calculating” data. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. But for the “vehicle processing device…and vehicle memory” language, the claims encompass a user simply comparing the collected data to a predetermined/configurable threshold in his/her mind. The mere nominal recitation of a processor and memory does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the elements of receiving, converting, selecting, calculating, querying and calculating, and that a generic computer preform these steps. The receiving and converting steps are recited at a high level of generality (i.e., as a general means of receiving/transmitting and storing data for use in the querying and calculating steps), and as such they amount to mere data gathering, which is a form of insignificant extra-solution activity. The processor that performs the querying and calculating steps is recited at a high level of generality, and merely automates the calculating steps. Each of the additional limitations are no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements are no more than mere instructions to apply the exception using a generic computer component (the processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving, comparing, calculating and storing steps were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
As per claims 2- 16 & 18-19 are dependent claims and are therefore rejected for having the same deficiencies as those presented above with respect to claims 1, 17 & 20 and as such are rejected for the same reasoning and rationale as presented above with respect to claims 1, 17, & 20. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: road network module, road link selection module, traffic level prediction module in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16-18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downs et al. (US 7813870 B2).
Downs discloses: 
1: A method for predicting future traffic for a roadway, the method comprising:
receiving road network data in a first road network format describing a road network including a plurality of road links and a plurality of intersections, wherein the first road network format includes graph edges for the plurality of road links and graph nodes for the plurality of intersections (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G);
converting the road network data to a second road network format describing the road network, wherein the second road network format includes graph edges for the plurality of intersections and graph nodes for the plurality of road links (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43);
selecting a road link from the plurality of road links (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43);
calculating a related link subset from the plurality of road links for the selected road link (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43);
querying historical data for the related link subset (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43); and
(see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).  
2: further comprising: identifying a multi-lane road link including a plurality of lanes with at least one lane upstream of the selected road link, the at least one lane connected to the selected road link in the second road network format (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).  
3: further comprising: receiving position data from a mobile device; and matching the multi-lane road link to the position data (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).  
4: wherein the related link subset includes a multiple level hierarchy of neighboring links connected to the selected road link in the second road network format (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).  
5: wherein the multiple level hierarchy includes at least one link downstream of the selected link and at least one link upstream of the selected link (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).  
6: wherein the multiple level hierarchy includes at least one link upstream of a road link that is downstream of the selected link (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).  
7: wherein the multiple level hierarchy includes at least one link downstream of the selected link and at least one link upstream of the selected link (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).  
8: wherein the multiple level hierarchy includes the road links in the second road network format that are connected to the selected link and upstream of the selected road link and includes the road links in (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).  
9: wherein the multiple level hierarchy includes the road links that are upstream of the road links in the second road network format that are connected to the selected link and downstream of the selected road link (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).  
10: further comprising: accessing a prior patterns data set for the related link subset, wherein the prior patterns data set relates initial states of the related link subset to subsequent states of the related link subset (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).  
11: wherein the initial states and the subsequent states are discretized speed levels (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43). 
12: further comprising: accessing an epoch traffic pattern data set for the related link subset, wherein the epoch traffic pattern data set relates a frequency to stages of the related link subset (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).  
13: further comprising: accessing a state transition data set for the related link subset, wherein the state transition data associates initial states to subsequent states for each of a plurality of time epochs (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).  
15: further comprising: accessing a prior patterns data set for the related link subset, accessing an epoch traffic pattern data set for the related link subset, and accessing a state transition data set for the (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).  
16: wherein the first road network format includes an indicator of direction between at least one pair of the plurality of road links, and the second road network format includes at least one pair of nodes connected based on the indicator of direction from the first road network format (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).  
17: An apparatus for predicting future traffic for a roadway, the apparatus further comprising:  60a road network module configured to convert road network data in a first road network format describing a road network including a plurality of road links and a plurality of intersections to a second road network format describing the road network, wherein the first road network format includes graph edges for the plurality of road links and graph nodes for the plurality of intersections, and the second road network format includes graph edges for the plurality of intersections and graph nodes for the plurality of road links; a road link selection module configured to select a road link from the plurality of road links and calculate a related link subset from the plurality of road links for the selected road link; and a traffic level prediction module configured to query historical data for the related link subset and determine a traffic level prediction for the selected road link in response to the historical data for the related link subset (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).  
18: further comprising: a probability calculation module configured to calculate at least one set of data to support a Bayesian inference algorithm using historical data to determine the traffic level prediction (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).  
20: A non-transitory computer readable medium including instructions that when executed by a processer are configured to perform: identifying road network data including graph edges for a plurality of intersections and graph nodes for a plurality of road links; selecting a road link from the plurality of road links; calculating a related link subset from the plurality of road links for the selected road link; querying historical data for the related link subset; and calculating a predicted traffic level for the selected road link in response to the historical data for the related link subset (see Downs at least fig. 1-7I and in particular fig. 1A-1F, 2F, 3, 7A-7G and see Abstract & col. 2 lines 5-10, & line 35 to col. 4 line 43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on 9-9:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MACEEH . ANWARI
Primary Examiner
Art Unit 3663



	
	/MACEEH ANWARI/               Primary Examiner, Art Unit 3663